IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 16, 2009

                                     No. 08-61019                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



GABRIEL HERNANDEZ

                                                   Petitioner
v.

UNITED STATES PAROLE COMMISSION

                                                   Respondent




                            Petition For Review of an Order
                       of the United States Parole Commission
                                     (28 USC 2347)


Before. JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Petitioner Gabriel Hernandez, presently incarcerated in the Federal
Correctional Institution, La Tuna, Texas, appearing pro se, appeals the release
date determination that Respondent United States Parole Commission made on
March 9, 2005, pursuant to 18 U.S.C. §4106A(b)(1)(A), which also prescribes that
a notice of appeal of such a determination must be made within 45 days.
Petitioner did not file his notice of appeal until November 3, 2008.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-61019



      In the absence of a timely filed notice of appeal, we have no jurisdiction to
entertain this petition. Accordingly, (1) it is dismissed without prejudice to,
inter alia, the reopening of a special transferee hearing by the Respondent
pursuant to its Notice of Action 54033-180 of March 27, 2009 and (2) Petitioner’s
motion for appointment of counsel is denied.
APPEAL DISMISSED; MOTION DENIED.




                                        2